Citation Nr: 1241177	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO. 12-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for left ear hearing loss disability, currently evaluated as noncompensably (0 percent) disabling.

2. Entitlement to an increased rating for otitis media, left, post tympanoplasty (also claimed as left ear drum injury), currently evaluated as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As noted by the Veteran's representative in an August 2012 written statement, the issues of service connection for right ear hearing loss disability and service connection for tinnitus are raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) - here, the RO. Therefore, the Board does not have jurisdiction over them, and they are referred to the RO as the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in an August 2012 written statement, in April 2010 the Veteran raised the issue of entitlement to service connection for right ear hearing loss disability, but the claim has not been adjudicated by the RO. As contended by the Veteran's representative, the claim for an increased rating for left ear disability is inextricably intertwined with the claim for service connection for right ear disability; if hearing loss for both ears is service-connected, the combined hearing impairment will be considered in applying the rating criteria. Additionally, as service-connected otitis media is generally to be rated as hearing impairment, this claim is inextricably intertwined as well. See 38 C.F.R. §§ 4.85-4.87 (rating criteria for hearing impairment); See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

The Veteran's representative further contends that that the October 2009 VA examination in this matter is now stale for rating purposes; the examination took place over three years ago. Further, a new examination and opinion would facilitate obtaining information as to the matters inextricably intertwined with the appealed increased ratings claims, as described above. See 38 C.F.R. §§ 3.26, 3.27, 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. Take all notice and development actions required to adjudicate the raised claim for service connection for right ear hearing loss disability.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for ear disease or hearing loss but that may not have been previously received by VA in connection with his current claims.
 
* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The following considerations will govern the examination:

* The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must conduct all appropriate audiological testing and physical examination of the ears required for rating of the Veteran's disabilities, including testing to determine whether the Veteran has a right ear hearing loss disability.

* If the Veteran has a right ear hearing loss disability, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.

* If the Veteran has ear disease that is beyond the competence of the audiological examiner to evaluate, the audiological examiner must state this, and the Veteran must be provided an additional examination with an ear, nose and throat physician.

* The examiner must provide an opinion as to the impact of the Veteran's hearing loss disability on his social and occupational functioning, his activities of daily living (ADLs), and his ordinary activities of daily life.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

* The examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Adjudicate the Veteran's claim for service connection for right ear hearing loss disability.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


